Citation Nr: 1720817	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  09-44 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, Philippines


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1967 and January 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA), as relevant here, for entitlement for service connection for hypertension.  It is noted the case was later transferred and is currently in jurisdiction of the RO in Manila, Philippines.

During the pendency of this appeal, the RO, in a January 2013 rating decision, granted service connection for left ear hearing loss and bilateral tinnitus.  Further, in an August 2016 rating decision, the RO granted service connection for irritable bowel syndrome (claimed as stomach condition).  Finally, service connection was granted for right ear hearing loss in a December 2016 rating decision.  Because the Veteran was awarded a complete grant of the benefits sought with respect to his bilateral hearing loss, tinnitus and stomach condition, such claims are no longer in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT 

1.  The evidence is in relative equipoise as to whether the Veteran experienced "chronic" symptoms of hypertension during service.  

2.  The Veteran has experienced chronic and continuous symptoms of hypertension since service separation.


CONCLUSION OF LAW

The criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  In the present case, the Board is granting the claim for service connection for hypertension.  This decision constitutes a full grant of the benefits remaining on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection Analysis for Hypertension

Under the relevant laws and regulations, service connection will be granted for a disability that was caused or aggravated by a disease or injury in active military service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  Service connection requires evidence of 1) an in-service disease or injury; 2) a current disease or disability; and 3) a nexus between the in-service event and the current disease or disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Further, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension (as a cardiovascular-renal disease), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

For chronic disabilities listed under 38 C.F.R. § 3.309 (a), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303 (b).  Hypertension is a chronic disability recognized under 38 C.F.R. § 3.309 (a) and the continuity of symptomatology provisions are applicable.  Id.  

Under 38 C.F.R. § 3.303 (b), continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303 (b).

Hypertension, or isolated systolic hypertension, must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2016).

A lay person is competent to report on the onset and reoccurrence of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  The Board must determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d, 1372, 1376-77 (Fed. Cir. 2007).  While hypertension is not something capable of lay observation, lay evidence can be competent and sufficient evidence of a diagnosis if the layperson is reporting a contemporaneous medical diagnosis or is describing symptoms at the time that supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  See 38 U.S.C.A. 
§ 1154 (a) (West 2014); 38 C.F.R. § 3.303 (a).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  As with all claims, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran in this case asserts that service connection for hypertension is warranted.  He contends that his hypertension began in service, was aggravated by the stress of service, and has continued after service.  See November 2009 substantive appeal (on a VA Form 9); October 2013 Veteran statement.   

There is evidence of a current disability.  A January 2015 VA examination confirms a current diagnosis of hypertension and that the Veteran continues to take medication for such disability.

The evidence is in equipoise on the question of whether symptoms of hypertension were "chronic" in service.  His service entrance examination report does not note a diagnosis of hypertension; therefore he is presumed to have been sound upon entry.  Although his service treatment records (STRs) do not show an actual diagnosis of hypertension, they do show an elevated reading of 140-150/86, as reflected on a June 1968 STR. Additionally, the Board considered the Veteran's lay statements in support of his claim.  To this extent, the Veteran has consistently reported having had elevated blood pressure readings during service.  He has also indicated that after his initial blood pressure reading was taken during his separation examination, he was asked to lay down for several minutes to allow the numbers to drop to an acceptable reading.  See April 2008 Notice of Disagreement and the November 2009 VA Form-9. While the Veteran is not competent to determine if his blood pressure readings were indicative of hypertension, he is competent to report that he was told by medical professionals that he had had elevated readings and is competent to report that he was instructed to undergo multiple readings at separation in an effort to get lower readings.  Also, the Board has no reason to doubt the credibility of those statements.  Based on the foregoing lay and medical evidence, and resolving any reasonable doubt in favor of the Veteran, the Board finds that symptoms of hypertension were likely chronic in service.  See 38 C.F.R. § 3.303 (b) (for the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time).  

The Board further finds that symptoms of hypertension were "continuous" since service.  The Veteran's post-service medical records indicate an elevated blood pressure reading of 156/100, which was recorded only month after service discharge, as evidenced on a February 1971 VA disability benefits examination report.  Thereafter, in August 1972, just eighteen months after service, he was evaluated for hypertension by a private physician identified as Dr. W.O.O.  At that time, the Veteran's initial blood pressure reading was 174/110 on both arms and dropped to 140/108 after reclining for a while.  The blood pressure reading in the right leg was 220/150; the doctor assessed him with essential hypertension and started on antihypertensive medication.  Subsequent treatment records and examination reports continue the diagnosis of hypertension.  

Resolving any reasonable doubt in the Veteran's favor, he had chronic in-service symptoms of hypertension and continuous symptoms of hypertension ever since service and his hypertension is not attributable to an intercurrent cause.  As such, the criteria for presumptive service connection for hypertension under 38 C.F.R. § 3.303 (b) have been met.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  



	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for hypertension is granted.



____________________________________________
S. B. MAYS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


